Exhibit 10.2

Cox Radio, Inc.

Long-Term Incentive Plan

Restricted Stock Unit Grant Agreement

 

Name [            ]    Employee ID:

 

Grant Date

  

Type of Grant

  

Number of Units

[            ]

   Restricted Stock Units    [            ]

Vesting Provisions

These restricted stock units will become 100% vested on             , 20[    ]
(the “Vesting Date”), provided that you have been continuously employed by Cox
Radio, Inc. (the “Company”) through such date. Once vested, you will receive the
number of shares of the company’s Class A Common Stock equal to the number of
units vesting, and a book entry account position on the ledger of the Company’s
stock transfer agent will be created representing the number of shares issued
or, upon request, you may receive a stock certificate.

Termination Guidelines

If you have a separation from service with the Company before the Vesting Date
for any reason other than for cause, retirement, death or permanent disability,
then you will forfeit all of these units. If you are terminated for cause, as
that term is defined in the Legal Plan Document, you will forfeit all of these
units.

If you have a separation from service with the Company before the Vesting Date
by reason of your retirement, death or total and permanent disability, your
units will become 100% vested upon such separation from service, and shares will
be issued to you or your beneficiary effective as of such date; provided that if
you are a specified employee, you will not be entitled to receive your shares
until the date six (6) months following the date of your separation from service
except where your separation from service is by reason of your death. For this
purpose, the terms “separation from service” and “specified employee” shall have
the meanings set forth in the Legal Plan Document.

I wish to accept this award granted under the Cox Radio, Inc. Long-Term
Incentive Plan. I acknowledge that I have received a copy of the Plan Summary,
Plan Prospectus, and Legal Plan Document. I agree to all of the terms and
conditions contained in this Agreement and the Legal Plan Document. In the event
of inconsistency between this Agreement and the Legal Plan Document, the terms
of the Legal Plan Document shall control.

 

Signature:                                         
                                

   Date:                                                  

 

Return (in the enclosed envelope) to:   

[            ]

   Compensation Department    Cox Enterprises, Inc.    6205 Peachtree Dunwoody
Road    Atlanta, GA 30328